FILED
                            FOR PUBLICATION                            JUL 18 2011
                    UNITED STATES COURT OF APPEALS
                                                                   MOLLY C. DWYER, CLERK
                                                                    U .S. C O U R T OF APPE ALS

                            FOR THE NINTH CIRCUIT



THOMAS PAUL WEST; GREGORY                     No. 11-16707
DICKENS; CHARLES M. HEDLUND;
ROBERT W. MURRAY; THEODORE                    D.C. No. 2:11-cv-01409-NVW
WASHINGTON; TODD SMITH,                       District of Arizona,
                                              Phoenix
              Plaintiffs - Appellants,

  v.                                          ORDER

JANICE K BREWER, Governor of
Arizona; CHARLES L. RYAN, Director,
Arizona Department of Corrections;
ERNEST TRUJILLO; CARSON
MCWILLIAMS, Warden, Arizona
Department of Corrections- Florence;
UNKNOWN PARTIES, named as Does 1-
50,

              Defendants - Appellees.



Before: KLEINFELD, WARDLAW, and CALLAHAN, Circuit Judges.




       Appellant Thomas Paul West’s petition for panel rehearing is DENIED.